Title: To Benjamin Franklin from Benjamin Webb, 18 May 1784
From: Webb, Benjamin
To: Franklin, Benjamin




Dear Sir,
Geneva May 18th: 1784

I received the Favour of your Letter of 22d. past last Saturday Afternoon only. By some Accident the superiour pleasure I had on Its arrival was defer’d so much longer than your Goodness intended It should. I am indeed more obliged to you than I can express. The material Services It renders Me are exceedingly enchanced by your ingenious & generous Condition. It suits precisely my own Feelings—for ’tho, I am from Necessity begging of all the World—in my own Mind I esteem every Shilling I receive in this way, as Loans. Sacred as if bound by every Tye that Laws have invented to make Men honest. Should I ever be able I have no more Idea of dying, without being first out of debt, than I have of the destruction of my own Ofspring, and

of Course the List of those who have preserved my Charles and me from Starving must be early refer’d to. The last contracted Debts must be first discharged.
I have looked forward to such a possible Ability as productive of a Satisfaction that could admit of no Increase. But It belongs to you Sir, & you only I beleive, to have thought of entailing an additional Joy as the Sure produce of that happy period. Should It ever arrive I shall also avail myself of so valuable a hint to dispose, of what may be absolutely refused me, to return. In that Case I have now a Remedy. Any other appropriation of such property would be a sort of Sacrilege. But this is an Aerial Fabrick—At my Time of Life highly improbable. By the active Malice of my declared Enemies, and the indolent Attempts of some professed Friends I have been robbed of all power to attempt anything beneficial to myself or Family. I have been Kept in a State of teazing Suspence, without their having advanced One Step; as I can find. The difficulty with but One, was from the beginning, and Time has rivited that old Gentleman’s prejudices against me very naturally, when he is taught to beleive that I am rioting in the Enjoyment of his basely secreted Property, instead of having the utmost difficulty to live, and that intirely by the Bounty of Others. We will hope the Memorial will have Its Uses, not only as It regards present Subsistance, but future. That the Light of Truth will chase away those Mists of Error & prejudice that have so long obscured my real Character.
I have heard three times from Mr pigott at paris. His last Letter surprized me when It informed me that the following day he should set out for London. And, his first Letter grieved me, to learn that having paid you a Visit, he was sorry to find you unwell.— And that from Circumstances It was imagined It might be the Stone or Gravel. It directly occur’d to me what I shall now take the Liberty of detaining you a little longer with. To relate the Cases of two persons in England who found the greatest releif from the most Simple Remedies possible. I have an Idea that you Knew one, if not both the parties. Mr. Horne who I think you must have seen in the Family of Messrs. Browns & Colleson at

Clapham, had been many years afflicted with the Gravel, so that he could not walk without much pain. He had tried a variety of Remedies, at last a Relation who often Swerved from the beaten path in his profession, as a physician—a very honest Man—told him, invariably to remember at his Meals to drink a good draught (of his usual diluting Liquor) before he ate anything Solid. He did so—soon found Benefit and always continued It—without being ever more troubled with this Complaint to his Live’s end. He died at an advanced Age. The Other Instance—Mr Bullock of Brixton Causeway near Clapham was for a long Time tortured with the Stone, and after trying every Remedy found Releif & Cure indeed only from drinking half a Glass of Water on going to bed, & the other half on rising in the Morning.
These two Instances fell so within my own Knowledge & the Remedies so intirely Simple, tempted me to recite them, tho I feel how impossible almost but you must have heard them recommended before.
I am with the highest Respect & Gratitude & the warmest Wishes for the Restoration of health & Continuance of your Life, Dear sir Yr: Most obliged & obedt: hble Servant

B: Webb.



I hope your Grandson is perfectly Well. It will be one of my pleasures on mr pigott’s return to hear It from his Mouth.—

 
Addressed: To / The Honble: B. Franklin Esqr. / at Passy / near Paris.
